Court of Appeals
                                           for the
                                Third District of Texas
                             P.O. BOX 12547, AUSTIN, TEXAS 78711-2547
                                          (512)463-1733




Date:           August 13,2015

Case Number: 03-15-00230-CV
                                                                                  ^624 2015
Trial Court No.: 03-798-K277

Style:          In re Charles Raymond Lee


The enclosed opinion was sent this date to the following persons:


 The Honorable Stacey Mathews                      Charles Raymond Lee Jr.
 Judge, 277th District Court                       3614 Bill Price Rd.
 405 MLK Blvd, Box 6                               #15-29214
 Georgetown, TX 78626-0405                         Del Valle,TX 78617

 The Honorable Lisa David                          The Honorable Billy Ray Stubblefield
 Williamson County District Clerk                  Administrative Judge
 P. O. Box 24                                      Williamson County Courthouse
 Georgetown, TX 78627                              405 Martin Luther King, Box 2
 * DELIVERED VIA E-MAIL *                          Georgetown, TX 78626
                                                   * DELIVERED VIA E-MAIL *
 The Honorable Jana Duty
 Williamson County District Attorney
 405 Martin Luther King, Box 1
 Georgetown, TX 78626
 * DELIVERED VIA E-MAIL *
     TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-15-00230-CV




                                 In re Charles Raymond Lee



                 ORIGINAL PROCEEDING FROM WILLIAMSON COUNTY




                           MEMORANDUM                 OPINION



              The petition for writ of mandamus is denied. See Tex. R. App. P. 52.8(a).




                                            Scott K. Field, Justice

Before Chief Justice Rose, Justices Pemberton and Field

Filed: August 13,2015
                                                  OFFICIAL BUSINESS                                              U.S. POSTAGE » RTNEY BOWES
        Court of Appeals                          STATE OF TEXAS
                                                  PENALTY FOR
                  Third District                  PRIVAT
        P.O.BOX 12547, AUSTIN. TEXAS 78711-2547
                                                   CHARLES RAYMOND LEE JR
  easss*                                           3614 BILL PRICE RD.
                                                   #15-29214
                                                   DELV/   NIXIE              7 37           ! IE       1270            0038/21/13
                                                                           RETURN TG_SENDER
                                                                                     n   c   i- u   3   c   u
Date,                                                                       UNABLE              TO          FORWARD
                                                           BC:    78711254747                                   8893-02682-21-18
                                    42 FME-HSQ^k&i5?47           llllMi1l'1l!'ll'l'!l'!'ll1!''lll' 1|l||l|||1|jlll1||lull,j1|l||